--------------------------------------------------------------------------------

EXHIBIT 10.2

 Cleco Corporation

Summary of Director Compensation and Benefits

 

Annual Retainer       Each non-management director receives an annual retainer
of $25,000, paid quarterly.  The non-management Chairman of the Board receives
an additional annual retainer of $65,000.

                                    Each non-management director who is chairman
of a board committee receives an additional annual fee of $3,000, except the
chairman of the Audit Committee who receives $7,500 which reflects the increased
responsibilities of this position as a result of the Sarbanes-Oxley Act of
2002.  The total annual retainer may be paid, at the election of each Director,
in the form of cash, Cleco common stock, or a combination of both cash and
stock.

Per Diem                    Each non-management director receives $1,000 for
each day of in-person meeting attendance at a board or committee meeting and
$500 for each day of telephone conference meeting attendance at a board or
committee meeting including informal telephone conference meetings.  The per
diem may be paid, at the election of each Director, in the form of cash, Cleco
common stock, or a combination of both cash and stock.

                                    The Chairman of the Board is not paid for
attendance at meetings (whether in person or by phone) of committees on which he
does not serve.  Nor is the Chairman compensated for meetings not associated
with board or committee meetings or for regular on-site visits to Cleco to
receive updates from the management staff.

Special Services         While expected to occur infrequently, when a
non-management  director is requested to perform special services considered to
be beyond the scope of the director's normal duties, each day spent performing
those duties shall be considered a day when the director was attending a board
or committee meeting for purposes of director compensation.  Normally
compensation for such matters will be appropriate only if the director is
required to spend more than four hours on the matter and associated travel.
Examples, not inclusive, of such activities would be participating in the
interview process for potential new board candidates and/or members of senior
management and working with consultants to the Board.  Determinations as to the
applicability of compensation to a particular circumstance will be reviewed on a
case-by-case basis by the President / CEO and the Corporate Secretary.

1

--------------------------------------------------------------------------------

Expenses                    Directors are reimbursed for travel and related
expenses incurred for attending meetings of the Board of Directors and board
committees, as well as for any special services as described above.

Restricted Stock        Each non-management director receives an annual
restricted stock award of Cleco common stock valued at $40,000, not to exceed
5,000 shares of stock in any year.  The grant date of the award will be the date
of the January board meeting each year, and the valuation date of the stock will
be the first trading day of the year.  The number of shares to be issued will be
determined by dividing 85% of the stock price on the valuation date into
$40,000.  Directors are not required to provide any consideration in exchange
for the restricted stock award.  Restrictions on the stock subject to the award
lapse after a six-year period measured from the date of the award or at the
director's retirement if earlier, and the stock cannot be sold or transferred
during this period.

Deferred

Compensation

Plan                             A non-management director may elect to
participate in a deferred compensation plan and defer the receipt of all or part
of his or her fees and restricted stock.  Benefits are equal to the amount
credited to each director's individual account based on compensation deferred
plus applicable investment returns.  Accounts are payable when a director ceases
to serve on the board or attains a specified age.

 

Life Insurance/

Disability Plan     Cleco provides its non-management directors with $200,000 of
life insurance and permanent total disability coverage under a group accidental
death and dismemberment plan maintained by Cleco Power LLC, a wholly owned
subsidiary of Cleco.  This coverage is terminated at the time the director
ceases to serve on the Board.  Coverage may not be continued, even if the
departing director agrees to pay the premium.

 

Management

Directors                Directors who are Cleco employees receive no additional
compensation for serving as a director.

 

2

 

--------------------------------------------------------------------------------

 